TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 17, 2014



                                        NO. 03-13-00358-CV


          AEP Texas Commercial & Industrial Retail Limited Partnership, Appellant

                                                   v.

             Public Utility Commission of Texas; Alliance for Retail Markets;
 Texas Energy Association for Marketers; CPL Retail Energy, LP; WTU Retail Energy, LP;
                       and Direct Energy Business, LLC, Appellees




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON;
                    DISSENTING OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the district court on May 20, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment. Therefore, the Court affirms the district court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.